              Case 1:19-mj-00181-TCB Document 1 Filed 04/15/19 Page 1 of 1 PageID# 1
 AO 91 (Rev. 08/09) Criminal Complaint


                                     United States District Court
                                                                  for the

                                                      Eastern District of Virginia
                                                                                                                   APR 1 5
                   United States of America
                                                                                                                CLERK,U.S. DISTRICT COURT
                                                                                                                   ALE)(ANDRIA. VIRGINIA
             SASCHA AMADEUS CARLISLE                                         Case No.1-19mj



                            Defendant(s)


                                                       CRIMINAL COMPLAINT


          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of              2015 through April 15, 2019        in the county of                 Fairfax                in the
      Eastern          District of              Virginia          the defendant(s) violated:

             Code Section                                                     Offense Description
21 U.S.C. 841 and 846                           Conspiracy to distribute 100 kilograms or more of marijuana, a Schedule 1
                                                controlled substance




          This criminal complaint is based on these facts:




          □ Continued on the attached sheet.



 Reviewed bv AUSA/SAUSA;
                                                                                                  nplain£i
   Iausa
    AUSA James L. Trump
                                                                                       Joseph Hoang, FBLSpecial Agent
                                                                                               Printed name and title


 Sworn to before me and signed in my presence.
                                                                                               ./S/.
                                                                                John F. Anderson       •
 Date:             04/15/2019                                                   United States Magistrate Judge
                                                                                                 Judge's signature

                                     Alexandria, Virginia                      The Hon. John F. Anderson U.S. Magistrate Judge
 City and state:
                                                                                               Printed name and title
